Case 2:20-cv-00924-JTA Document 15-1 Filed 12/08/20 Page 1 of 1
AO 136 (Rev. 9/98) Certificate of Good Standing

 

UNITED STATES DISTRICT COURT

 

MIDDLE DISTRICT OF GEORGIA

CERTIFICATE OF GOOD STANDING

|, David W. Bunt, Clerk of this Court,
certify that Austin Gower, Bar No. 303528
was duly admitted to practice in this Court on
September 9, 2004, and is in good standing
as a member of the Bar of this Court.

Dated at Macon, Georgia on December 3, 2020.

 

David W. Bunt s/ Tydra Miller
CLERK DEPUTY CLERK
